DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (U.S. Patent No. 5589723).
Regarding independent claim 1, Yoshida et al. (e.g. see FIG. 1) discloses a driving assembly, comprising: a transmission element (13), having a first connection point (end of 13 matched to 18); and a first driving source (18), outputting a first driving force (e.g. see lines 15-20 and 25-35 of col. 10: At the slowly rising leading edge of each driving pulse, the piezo-electric element 18 is expanded slowly in the direction of its thickness. The driving axis 13 moves in the arrowed axial direction a in a correspondingly slow manner.  At the rapidly falling trailing edge of the driving pulse, the piezo-electric element 18 is rapidly contracted in the direction of its thickness. This causes the driving shaft to move rapidly and axially opposite to the arrowed direction) to the transmission element (13), wherein the first driving source (18) is at least partially fixedly connected to the transmission element (13) at the first connection point (end of 13 matched to 18).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to incorporate all of its limitations into the independent claim 1.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, prior arts of record fail to disclose “the transmission element further comprises a second connection point, wherein the second driving source is at least partially fixedly connected to the transmission element at the second connection point, wherein the second driving source is at least partially fixedly connected to the first driving source via the transmission element, wherein the first driving source is not directly connected to the second driving source.”
Claims 3-20 are objected to as being dependent upon claim 2. 
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the claims thereof patentable over the prior arts of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizumoto (U.S. Patent No. 6232697) discloses a driving apparatus and equipment for moving a member e.g. the lens of a camera by means of a plurality of electro-mechanical transducer such as piezoelectric elements. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





14 July 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837